— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered June 23, 1989, convicting him of burglary in the first degree, assault in the second degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that defendant unlawfully entered the home where the complainant resided and caused physical injury to an occupant thereof (see, Penal Law § 140.30 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Kooper, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.